IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46519

 STATE OF IDAHO,                                )
                                                )    Filed: March 31, 2020
        Plaintiff-Respondent,                   )
                                                )    Karel A. Lehrman, Clerk
 v.                                             )
                                                )    THIS IS AN UNPUBLISHED
 JAMIE LYNN CABRAL,                             )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Jerome
       County. Hon. John K. Butler, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for possession of a controlled substance with the intent
       to deliver, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Jamie Lynn Cabral appeals from her judgment of conviction and unified sentence of ten
years, with a minimum period of confinement of two years, for possession of a controlled
substance with the intent to deliver. Cabral argues that the district court erred in denying her
application for admission into drug court and that her sentence is excessive. For the reasons set
forth below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
        An officer stopped Cabral inside a retail establishment after receiving a tip that she was
waiting in the store with a substantial amount of methamphetamine. Cabral admitted she had


                                                1
methamphetamine in her backpack. The officer arrested Cabral and transported her to a police
station in Jerome. There, officers searched Cabral’s backpack and discovered more than eleven
ounces of a white, crystalline substance that tested presumptively positive for methamphetamine.
During an interview with officers, Cabral admitted that she received the methamphetamine from
a source in Boise. Cabral also denied having any other contraband on her person. After the
interview, Cabral was transported to the county jail. A subsequent search of her person revealed
a small baggie of a white, crystalline substance that tested presumptively positive for
methamphetamine.
          The State charged Cabral with trafficking in methamphetamine, possession of a controlled
substance, a persistent violator enhancement, and another enhancement for a second or subsequent
offense under the Uniform Controlled Substance Act. Pursuant to a plea agreement, Cabral pled
guilty to an amended charge of possession of a controlled substance with the intent to deliver.
I.C. § 37-2732(a). In exchange, the State agreed to dismiss the other charges and recommend a
specific sentence. Cabral’s sentencing was continued to allow her to apply for admission into a
drug court program. Due to the nature of her underlying charges, the district court denied Cabral’s
application for drug court. Subsequently, the district court sentenced Cabral to a unified term of
ten years, with a minimum period of confinement of two years. Cabral appeals.
                                                   II.
                                     STANDARD OF REVIEW
          The decision to admit a defendant into a drug court program and sentencing decisions are
both discretionary. When a trial court’s discretionary decision is reviewed on appeal, the appellate
court conducts a multi-tiered inquiry to determine whether the lower court: (1) correctly perceived
the issue as one of discretion; (2) acted within the boundaries of such discretion; (3) acted
consistently with any legal standards applicable to the specific choices before it; and (4) reached
its decision by an exercise of reason. State v. Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158
(2018).
                                                   III.
                                              ANALYSIS
          Cabral raises two issues on appeal. First, she argues that the district court erred in denying
her application for admission into drug court. Second, Cabral argues that the district court imposed


                                                    2
an excessive sentence. The State responds that the district court properly concluded Cabral was
not a suitable candidate for drug court due to the nature of her criminal charge and that the district
court properly exercised its sentencing discretion. We hold that Cabral has failed to establish an
abuse of discretion in denying her drug court application or in imposing sentence.
A.        Drug Court Application
          Idaho’s district courts have statutory authorization to create diversionary drug court
programs. I.C. § 19-5603. The legislature has imposed certain eligibility requirements to obtain
admission into a drug court. I.C. § 19-5604(2). Additionally, the Idaho Drug Court and Mental
Health Court Coordinating Committee is authorized to develop further eligibility guidelines.
I.C. § 19-5606. However, satisfying a drug court’s eligibility requirements does not guarantee
admission because no person has a right to be admitted into drug court. I.C. § 19-5604(1). The
decision to admit a defendant into a drug court program falls within the court’s sound discretion.
See id.
          The court denied Cabral’s application for admission because of the factual basis of her
criminal charge. Cabral was caught with a substantial amount of methamphetamine that she had
arranged to obtain for another person. The court concluded that Cabral’s recent drug trafficking
activities made her unsuitable for drug court and denied her application. Cabral argues the denial
of her application was error because she satisfied all the eligibility criteria for admission. We
disagree. Although Cabral had to meet certain criteria to be eligible for admission to drug court,
satisfying those criteria did not entitle her to admission into the program. The court could consider
additional factors when evaluating her application.        Consideration of additional factors is
consistent with the drug court’s goal of reducing drug abuse and dependence among criminal and
juvenile offenders. I.C. § 19-5602. Admitting Cabral into the drug court program would have
brought her into close contact with other individuals with substance abuse issues. Placing such
individuals into close contact with Cabral--who was willing and able to obtain a substantial amount
of methamphetamine for another--could increase their risk of relapse. Given the mission of drug
courts, factoring the nature of Cabral’s criminal charge into an evaluation of her application for
admission was appropriate. Consequently, Cabral has failed to show that the court abused its
discretion in denying her application for admission into drug court.




                                                  3
B.     Sentencing
       Cabral argues that her unified ten-year sentence, with two years fixed, for possession of a
controlled substance with intent to deliver is excessive. More specifically, Cabral argues that the
district court failed to adequately consider mitigating factors, including her remorse and
acceptance of responsibility. The State responds that the district court imposed a reasonable and
appropriate sentence. We hold that Cabral has failed to establish that her sentence constitutes an
abuse of discretion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014- 15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
2 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record in
this case, we cannot say that Cabral’s sentence constitutes an abuse of discretion.
                                                IV.
                                         CONCLUSION
       Cabral’s satisfaction of the drug court program’s eligibility requirements did not entitle her
to admission into the program. Thus, Cabral has failed to show that the district court abused its
discretion in denying her drug court application. Additionally, she has failed to show that the
district court abused its sentencing discretion. Consequently, Cabral’s judgment of conviction and
sentence are affirmed.
       Chief Judge HUSKEY and Judge BRAILSFORD, CONCUR.




                                                 4